Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/017692.  Claims 1-29 are currently pending in this application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATARAI (2016/0221640) in view of MISHIMA (2017/0034937)

Regarding Claim 1, WATARAI teaches A bicycle derailleur (12)(Fig. 3) comprising: a derailleur body; a charging port (28) configured to be detachably connected to a charging cable (6) to charge an electric power source (BT211); and a charging-port cover (42) configured to be detachably attached to the charging port (28), the charging-port cover (42) having a detachment state in which the charging-port cover (42) is detached from the derailleur body to allow connection between the charging port (28) and the charging cable (6), 
WATARAI does not teach and a cover connector configured to couple the charging-port cover to the derailleur body in the detachment state.
MISHIMA teaches a cover connector (24) configured to couple the charging-port cover (22) to the derailleur body in the detachment state [0052]-[0056].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in WATARAI to have the cover connector in MISHIMA to create a cover which stays attached to the derailleur so it is more easily closed once the charging port is removed and more difficult to lose.

Regarding Claim 2, WATARAI as modified teaches wherein the charging-port cover (MISHIMA 24) has an attachment state in which the charging-port cover is attached to the derailleur body to cover the charging port (MISHIMA 22), and the cover connector is configured to couple the charging-port cover to the derailleur body in at least the detachment state. 

Regarding Claim 3, WATARAI as modified teaches wherein the charging-port cover is made of a first material, the cover connector is made of a second material, and the second material is different from the first material [0058], [0060].

Regarding Claim 4, WATARAI as modified teaches wherein the second material is softer than the first material [0058], [0060].

Regarding Claim 5, WATARAI as modified teaches wherein the second material includes an elastic material [0058], [0060].

Regarding Claim 6, WATARAI as modified teaches wherein the cover connector (MISHIMA 24) is configured to be detachably coupled to the derailleur body.

Regarding Claim 7, WATARAI as modified teaches the cover connector (MISHIMA 24) includes a connector body (MISHIMA 24c) extending from the charging-port cover to the derailleur body. 

Regarding Claim 8, WATARAI as modified teaches wherein the connector body (MISHIMA 24c) includes a longitudinal axis and a connector end (MISHIMA end of 24c) provided farthest from the charging-port cover (MISHIMA 24b, 24a) along the longitudinal axis. 

Regarding Claim 9, WATARAI as modified teaches wherein the connector body (MISHIMA 24c) includes an opening (MISHIMA gaps between 24e and 24c, Fig. 6) provided between the charging-port cover and the connector end (MISHIMA 24c).

Regarding Claim 10, WATARAI as modified teaches wherein the opening (MISHIMA gaps between 24e and 24c, Fig. 6) has an elongated shape extending along the longitudinal axis.

Regarding Claim 11, WATARAI as modified teaches wherein a first distance defined between the opening and the connector end (MISHIMA end of 24c) along the longitudinal axis is shorter than a second distance between the opening and the charging-port cover (MISHIMA 24b, 24a) along the longitudinal axis.

Regarding Claim 12, WATARAI as modified teaches wherein the connector body (MISHIMA 24c) has a strip shape extending along the longitudinal axis (MISHIMA Fig. 4).

Regarding Claim 13, WATARAI as modified teaches wherein the cover connector (MISHIMA 24) includes a first protrusion (MISHIMA protrusion at end of 24c) protruding from the connector body away from the longitudinal axis (MISHIMA Fig. 4, 9).

Regarding Claim 14, WATARAI as modified teaches wherein the cover connector (MISHIMA 24) includes a second protrusion (MISHIMA protrusion at end of 124c) protruding from the connector body away from the longitudinal axis and the first protrusion (MISHIMA [0073] Fig. 4, 9).

Regarding Claim 15, WATARAI as modified teaches wherein at least one of the first protrusion and the second protrusion is closer to the connector end than to the charging-port cover (MISHIMA [0073] Fig. 4, 9).



Allowable Subject Matter
Claims 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the derailleur body includes a first member and a second member configured to be attached to the first member, and the cover connector is configured to be at least partly provided between the first member and the second member to couple the charging-port cover to the derailleur body with the other elements in Claim 16.

Claims 23-29 are allowed.
The prior art does not teach or suggest a bicycle derailleur comprising: an electric terminal made of a first conductive material, the electric terminal including a terminal surface configured to be contactable with an external electric terminal to receive electric power from the external electric terminal; a component body including a conductive part made of a second conductive material; and a terminal protector made of a third conductive material, the terminal protector being a separate member from the component body and including a contact part configured to be contactable with the conductive part of the component body; and a protector body spaced apart from the electric terminal and provided closer to the terminal surface than the contact part in Claim 23.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654